Oo oO ITD WD FR WO NY KR

oOo wna DW mA BP WO WHO KF CE
Me WB NH
Wl <
ma

NO NY NY NY NY NY - NY WH LO
os DN ON SF WY BO KF CO

_
. ©

THE GRAND JURY CHARGES:

MICHAEL BAILEY

United States Attorney

District of Arizona .

CRAIG H, RUSSELL

Assistant U.S. Attorney

State Bar No. 029206

United States Courthouse .~

405 W. Congress Street, Suite 4800

Case 4:20-cr-00254-JGZ-BGM-~ Document 32 Filed 02/26/20 Page 1 of 4

F i LED
2020 JAN 15 pH i: Io |

‘ CLERK 4S OT rp ay
SRO PEPagye

 

Tucson, Arizona 85701
Telephone: 520-620-7300 ~
Email: crai russell @usdoj.gov
‘Attorneys for Plaintiif °

re

CR20-00254 TUC-IGZ(BGM)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA —

United States of America,

Plaintiff,

. Moises Miranda,

Defendants. _

 

 

INDICTMENT

Basak ewe ae ee rs

VIO: 21 U.S.C. § 846

(Conspiracy to Acquire a

‘Controlled Substance by

Misrepresentation, Fraud,
- Forgery, Deception or

Subterfuge)

Count |

21 U.S.C. § 843(a)(3)
(Acquiring or Obtaininga .
Controlled Substance by
Misrepresentation, Fraud,
Forgery, Deception, or
Subterfuge)

* Counts 2,4,6, and 8

18 US.C. § 1028A(a)(1) .
(Aggravated Identity Theft
ounts 3,5,7, and 9

(SEALED).

COUNT1

Beginning at a time unknown, to on or about August 12, 3018, in the District of
Arizona, F did knowingly and intentionally combine, conspire, confederate
and agree with persons known and‘ unknown to the grand jury, to acquire codeine, a
Schedule VV controlled substance, by fraud, misrepresentation, forgery, deception, and

' subterfuge; in violation of Title 21, United States Code, Sections 843(a)(3).

Indictment Page 1 of 4

 

 

 
—_—
rR ©

me a
oN NHN HR WD

bh NON NY WN .
BNRRRSEBRNS

— .
OO. Oo oN DH WH FF WH

=.
“XD

 

Case 4:20-cr-00254-JGZ-BGM -Document 32 Filed 02/26/20 Page 2 of 4

All in violation of Title 21, United States Code, Section 846. -
COUNT 2
-On or about December 17, 2017, in the District of Arizona, the defendant, |
| | caused to be submitted to a retail pharmacy a forged and fraudulent prescription for
codeine, a schedule V controlled substance, and did thereby knowingly and intentionally

acquire and obtain possession of the controlled: substance codeine by material .

misrepresentation, fraud, forgery, deception and subterfuge.

hb violation of Title 21, United States Code, Section 843(a)(3).
COUNT 3

On or about December 17, 2017, in the District of Arizona, the dofendant, =
il during and in relation to a felony violation enumerated in Title 18, United States
Code, Section 1028A(c)(4); to wit: Title 18 United States Code, Section 1001(a)(3), Using
a False Writing or Document, did knowingly use and possess, without lawful authority, a
means of identification of another person. . | \

In violation of 18 U.S.C. Section 1028A(a)(1).

| COUNT 4

. On or about April 6, 2018, in the District of Arizona, the defendant, |
caused to be submitted to a retail pharmacy a forged and fraudulent prescription for

codeine, a schedule V controlled substance, and did thereby knowingly and intentionally

‘acquire and obtain possession of the controlled substance codeine by material

misrepresentation, fraud, forgery, deception and subterfuge.
In violation of Title 21, United States Code, Section 843(a)(3).
COUNT 5 5. .
On or show April 6, 20 18, in the District of Arizona, the defendant, |
‘during and in relation to a felony violation enumerated in Title 18, United States Code,

Section 1028A(c)(4); to wit: Title 18 United States Code, Section 1001(@)(3), Using a False

Writing or Document, did knowingly use and possess, without lawful authority, a means.

of identification of another person.

Indictment Page 2 of 4

 

 
(O coN KN UW BR WN RB

10
Uy
12
13
14
15
16
17
18
19
20
21

22°
23°
24 |.

25
7:
27

28

Case 4:20-cr-00254-JGZ-BGM Document 32 Filed 02/26/20 Page 3 of 4

In Violation of 18 U.S.C. Section 1028A(@)(1).
COUNT 6
On_ or about April 29, 2018, in the District of Arizona, the defendant, Fe
fF caused to be submitted to a retail pharmacy a forged and fraudulent +}
prescription for codeine, a schedule Vv controlled substance, and did thereby knowingly °
and intentionally acquire and obtain possession of the controlled substance. codeine by
material misrepresentation, fraud, forgery, deception and subterfuge.
In violation of Title 21, United States Code, Section 843(a)(3).
~ COUNT 7
_ On or about April 29, 2018, in the District of Arizona, the defendant, p
fF during and in relation to a felony violation enumerated in Title 18, United
States Code, Section 1028A(c)(4); to wit: Title 18 United States Code, Section 1001(a)(3),
Using a False Writing or Docuiment, did knowingly use and possess, without lawful
authority, a means of identification of another person.
In violation of 18 U.S.C. Section 1028A(a)(1).
SO , : _ COUNT 8
On or about January 5, 2018, in the District of Arizona, the defendant, Moises
Miranda, caused to be submitted to a retail pharmacy a forged and fraudulent prescription
for codeine, a schedule V controlled substance, and did thereby knowingly and
. intentionally acquire and obtain possession of the controlled substance codeine by material
‘ misrepresentation, fraud, forgery, deception and subterfuge. . | |
In violation of Title 21, United States Code, Section 843 (a)(3).
| COUNT 9
. On or about January 5, 2018, in the District of Arizona, the defendant, Moises
Miranda, during and in relation to a felony violation enumerated in Title 18, United States
Code, Section 1028A(c)(4); to wit: Title 18 United States Code, Section 1001(a)(3), Using
a False Writing or Document, did knowingly use and possess, without lawful authority, a

means of identification of another person. —

Indictment Page 3 of 4

 

 
0 oI A UWB WwW HY B-

NWN YN NY NNN HS
ota A aS OH FF GCeUIA DRED S

Case 4:20-cr-00254-JGZ-BGM Document 32 Filed 02/26/20 Page 4 of 4

~ In violation of 18 U.S.C. Section 1028A(a)(1).

A TRUE BILL
| /s/
BOREPERSON OF THR GRAND JURY
Untied States Atfomey REDACTED ro
Dist ‘oe PUBLIC DISCLOSURE

CRAIG H. RUSSELL
Assistant U.S. Attorney

Indictment Page 4 of 4

 

 
